Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 7/18/2022 and 10/17/2022 was/were filed before the mailing date of the first Office action.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claim 11 is objected to because of the following informalities:
“based at least in part on of the” should be “based at least in part on the”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis US 2003/0149843 in view of Li CN 106843772.
[CLM 1]
1. A method, comprising:
receiving, by a controller of a storage device from a host, information indicative of a frequency by which data stored in the storage device is accessed; and
in response to receiving the information, linking together, by the controller, read buffers of the storage device in an order by which they are allocated for a next read command.
Jarvis US 2003/0149843 teaches receiving, by a controller of a storage device (104 [Fig. 1]) {from a host}, information indicative of a frequency by which data stored in the storage device is accessed (controller 104 comprises cache manager 108 and cache 110 [Fig. 1]; where the controller comprises frequency information [0028-0030]); and
The priority values provided from the host [0055-0058], may be indicative of a frequency of access. For example, Jarvis recognizes that large sequential accesses may correspond to a low priority value and ought to be demoted earlier, while certain types of data received should be assigned a higher priority [0055-0058]. Inserting low priority entries into the sequence of lists at a position closer to the current removal list constitutes linking the corresponding buffers in an order based on received information (e.g., the priority value).
in response to receiving the information, linking together, by the controller, read buffers of the storage device in an order by which they are allocated for a next read command (linking cache entries together in the demotion lists in LFU order and further in an order determined by the received priority value [0055-0058]. The sequence of cache entries within a single list or spanning the progression represent data slots in the cache, and hence read on a set of linked buffers).
	Jarvis discloses a sequence of cache entries organized into a sequence of demotion lists [Fig. 2]. Each list comprises a linked list of cache entries sorted by an access frequency (LFU order) of the corresponding data items [0030]. Each list is linked to the other lists via the defined progression, e.g. a sequence [0008; 0066]. Each cache entry of a demotion list corresponds to a read buffer which is to be allocated for new data in the LFU order. When the cache is full, the cache space corresponding to the entry at the head of the current removal list is identified for deletion and reuse [0008]. When a new entry is moved from the destage list to the demotion list, or added as a result of a read command, it is entered into the linked spaces based on the priority value [0052-0055]. 
	The disclosed demotion order constitutes an allocation order because in the context of the disclosed cache, a respective read buffer (cache data entry) is to be (re)allocated for new data when it is demoted [0052-0059]. Each of the entries of the demotion lists constitute read buffers because each of the entries comprise clean data (in contrast to the destage list). Hence, an order of demotion corresponds to an order of allocation of the respective cache slot for a next read command.
	
However, Jarvis does not specify how the LFU values are provided for the cache manager to sort the cache entries within a particular list – Jarvis merely states that the cache entries may contain a frequency of use column, but does not disclose how initial values are provided for the cache entry [0032][0061]. Hence, receiving, by a controller of a storage device from a host, information indicative of a frequency by which data stored in the storage device is accessed.
Where Jarvis is silent, Li CN 106843772 teaches receiving, by a controller of a storage device from a host, information indicative of a frequency by which data stored in the storage device is accessed (supplying access frequency attributes of a data set from a host to a storage device [P2]: “In order to make the host to better control the SSD in NVMe defines several high-level commands, these commands allow the host driver to SSD controller data set attribute information, such as access frequency attribute of the data, the design intention is for the host and the SSD controller provides more perfect transmission support”).
	Thus, Li indicates that access frequency information regarding a data set may be transmitted to a controller of a storage device from a host. In view of Jarvis’s silence regarding how to initialize the LFU column data, the skilled artisan would have looked to art discussing potential sources of access frequency information, such as Li, in order to populate the “frequency of use” column and thereby sort the cache entries in the lists in an LFU order. Further, the results of the combination would have been predictable because Li teaches that the host is a potential source for access frequency data which is needed by Jarvis’s system, and the skilled artisan would know how to connect a host to a storage device as shown by [Jarvis, Fig. 1], and further that commands to perform transmission of the frequency data were known (e.g., via NVMe commands as disclosed by Li [P2]).
	Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to supply access frequency information relating to a data set to be read or written from the host to the storage disk using commands as taught by Li to the system of Jarvis in order to provide additional information for placing the data in the LFU order, and the results would have been predictable.

	Claim 18 is rejected on similar grounds as claim 1, as it is the apparatus performing the method of claim 1. Claim 18 further specifies a storage device (104-117 constitute a data storage system for servicing a host [Jarvis, Fig. 1]) comprising non-volatile storage (116, 117 [Jarvis, Fig. 1; 0025] comprise nonvolatile storage devices) and controller (104 [Jarvis, Fig. 1]) to perform the method of claim 1.
	Claim 20 is rejected on similar grounds as claim 1, as it is the computer-readable media embodying the computer-implemented method of claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,392,499. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by those of the parent.

17867074 (instant application)
11392499 (parent)
1. A method, comprising:
	receiving, by a controller of a storage device from a host, information indicative of a frequency by which data stored in the storage device is accessed; and
	in response to receiving the information, linking together, by the controller, read buffers of the storage device in an order by which they are allocated for a next read command.





2. The method of claim 1, wherein
	each of the read buffers stores data corresponding to a range of logical addresses;
	the information indicative of the frequency by which the data is accessed comprises an access frequency value for the range of logical addresses of each of the read buffers; and
	wherein linking together includes arranging, by the controller, the read buffers in a free list based, at least in part, on the access frequency value corresponding to each of the read buffers.

3. The method of claim 2, wherein the access frequency value indicates one of an expected read frequency or a combination of the expected read frequency and expected write frequency; and a read command corresponding to the range of logical addresses received from the host comprises the access frequency value.

4. The method of claim 2, wherein the read buffers in the free list are arranged according to a total read count for each of the read buffers; a first read buffer of the read buffers having a higher total read count is allocated for a new read command after a second read buffer of the read buffers having a lower total read count is allocated.

5. The method of claim 4, wherein the total read count for each of the read buffers is a sum of a read hit count, a NAND read count, and an assigned read count.

6. The method of claim 5, wherein a read buffer table stores, for each of the read buffers one or more of a range of logical addresses, a read buffer Identifier (ID), a type of buffer, the total read count, and a timestamp.

7. The method of claim 2, wherein at least some of the read buffers in the free list are arranged according to a total read count for each of the read buffers; a first read buffer of the read buffers having a higher total read count and an earlier timestamp is allocated for a new read command before a second read buffer of the read buffers having a lower total read count and a later timestamp is allocated.

8. The method of claim 2, wherein the read buffers in the free list comprises a first group, a second group, and a third group; the first group comprises first read buffers each corresponding to invalid data; the second group comprises second read buffers each having an access frequency value corresponding to frequent writes and infrequent reads; and the third group comprises third read buffers arranged according to a total read count for each of the third read buffers.

9. The method of claim 8, wherein the third read buffers are allocated for new read commands after the first read buffers and the second read buffers are allocated; and the second read buffers are allocated for new read commands after the first read buffers are allocated.

10. The method of claim 2, further comprising in response to determining that a range of logical addresses of a new read command is different from that of any of the read buffers in the free list: allocating, by the controller, a first read buffer from the free list; reading, by the controller, the data corresponding to the range of logical addresses of the new read command from a non-volatile memory of the storage device into the first read buffer; and transferring, by the controller, the data from the first read buffer to the host.

11. The method of claim 10, wherein the access frequency value is included in the new read command and corresponds to frequent reads and infrequent writes; and the method further comprises: assigning, by the controller, the first read buffer a high assigned read count; transferring the data to the host; and after transferring the data to the host, adding, by the controller, the first read buffer back to the free list according to a total read count of the first read buffer determined based at least in part on of the high assigned read count.

12. The method of claim 10, wherein the access frequency value is included in the new read command and corresponds to one or more of infrequent reads or frequent writes; and the method further comprises: transferring the data to the host; and after transferring the data to the host, adding, by the controller, the first read buffer back to a position of the free list, wherein the position corresponds to a group of read buffers each having an access frequency value corresponding to frequent writes and infrequent reads.

13. The method of claim 10, wherein the access frequency value is included in the new read command and corresponds to no frequency information provided or a typical number of reads and writes; and the method further comprises: transferring the data to the host; and after transferring the data to the host, adding, by the controller, the first read buffer back to the free list according to a total read count of the first read buffer.

14. The method of claim 2, wherein in response to determining that the range of logical addresses of a new read command is the same as a range of logical addresses of a first read buffer of the read buffers in the free list, a read hit count of the first read buffer is increased.

15. The method of claim 14, wherein the access frequency value is included in the new read command and corresponds to one or more of infrequent reads or frequent writes; and the method further comprises: transferring the data to the host; and after transferring the data to the host, adding, by the controller, the first read buffer back to a position of the free list, wherein the position corresponds to a group of read buffers each having an access frequency value corresponding to frequent writes and infrequent reads.

16. The method of claim 14, wherein the access frequency value is included in the new read command and corresponds to no frequency information provided or a typical number of reads and writes; and the method further comprises: transferring the data to the host; and after transferring the data to the host, adding, by the controller, the first read buffer back to the free list according to a total read count.

17. The method of claim 14, wherein the access frequency value is included in the new read command and corresponds to frequent reads and infrequent writes; and the method further comprises: transferring the data to the host; and after transferring the data to the host, adding, by the controller, the first read buffer back to the free list according to a total read count.

18. A storage device, comprising: a non-volatile storage; a plurality of read buffers; and a controller configured to: receive, from a host, information indicative of a frequency by which data stored in the storage device is accessed; and in response to receiving the information, link together the read buffers in an order by which they are allocated for a next read command.





19. The storage device of claim 18, wherein each of the read buffers stores data corresponding to a range of logical addresses; the information indicative of the frequency by which the data is accessed comprises an access frequency value for the range of logical addresses of each of the read buffers; and the controller is further configured to arrange the read buffers in a free list based, at least in part, on the access frequency value corresponding to each of the read buffers.

20. A non-transitory computer-readable media comprising computer-readable instructions, such that, when executed, causes a processor to:
	receive, from a host, information indicative of a frequency by which data stored in the storage device is accessed; and
	in response to receiving the information, link together read buffers of the storage device in an order by which they are allocated for a next read command.
1. A method, comprising:
	receiving, by a controller of a storage device from a host, information indicative of a frequency by which data stored in the storage device is accessed; and
	in response to receiving the information, determining, by the controller, the order by which read buffers of the storage device are allocated for a next read command, wherein each of the read buffers has a corresponding ID, and wherein determining the order includes linking a next one of the read buffers to a previous one of the read buffers using the corresponding ID of the next one of the read buffers.

2. The method of claim 1, wherein
	each of the read buffers stores data corresponding to a range of logical addresses; 
	the information indicative of the frequency by which the data is accessed comprises an access frequency value for the range of logical addresses of each of the read buffers; and
	the method further comprises arranging, by the controller, the read buffers in a free list based, at least in part, on the access frequency value corresponding to each of the read buffers.

3. The method of claim 2, wherein the access frequency value indicates one of an expected read frequency or a combination of the expected read frequency and expected write frequency; and a read command corresponding to the range of logical addresses received from the host comprises the access frequency value.

4. The method of claim 2, wherein the read buffers in the free list are arranged according to a total read count for each of the read buffers; a first read buffer of the read buffers having a higher total read count is allocated for a new read command after a second read buffer of the read buffers having a lower total read count is allocated.

5. The method of claim 4, wherein the total read count for each of the read buffers is a sum of a read hit count, a NAND read count, and an assigned read count.

6. The method of claim 5, wherein a read buffer table stores, for each of the read buffers one or more of a range of logical addresses, a read buffer Identifier (ID), a type of buffer, the total read count, and a timestamp.

7. The method of claim 2, wherein at least some of the read buffers in the free list are arranged according to a total read count for each of the read buffers; a first read buffer of the read buffers having a higher total read count and an earlier timestamp is allocated for a new read command before a second read buffer of the read buffers having a lower total read count and a later timestamp is allocated.

8. The method of claim 2, wherein the read buffers in the free list comprises a first group, a second group, and a third group; the first group comprises first read buffers each corresponding to invalid data; the second group comprises second read buffers each having an access frequency value corresponding to frequent writes and infrequent reads; and the third group comprises third read buffers arranged according to a total read count for each of the third read buffers.

9. The method of claim 8, wherein the third read buffers are allocated for new read commands after the first read buffers and the second read buffers are allocated; and the second read buffers are allocated for new read commands after the first read buffers are allocated.

10. The method of claim 2, further comprising in response to determining that a range of logical addresses of a new read command is different from that of any of the read buffers in the free list: allocating, by the controller, a first read buffer from the free list; reading, by the controller, the data corresponding to the range of logical addresses of the new read command from a non-volatile memory of the storage device into the first read buffer; and transferring, by the controller, the data from the first read buffer to the host.

11. The method of claim 10, wherein the access frequency value is included in the new read command and corresponds to frequent reads and infrequent writes; and the method further comprises: assigning, by the controller, the first read buffer a high assigned read count; transferring the data to the host; and after transferring the data to the host, adding, by the controller, the first read buffer back to the free list according to a total read count of the first read buffer determined based at least in part on the high assigned read count.

12. The method of claim 10, wherein the access frequency value is included in the new read command and corresponds to one or more of infrequent reads or frequent writes; and the method further comprises: transferring the data to the host; and after transferring the data to the host, adding, by the controller, the first read buffer back to a position of the free list, wherein the position corresponds to a group of read buffers each having an access frequency value corresponding to frequent writes and infrequent reads.

13. The method of claim 10, wherein the access frequency value is included in the new read command and corresponds to no frequency information provided or a typical number of reads and writes; and the method further comprises: transferring the data to the host; and after transferring the data to the host, adding, by the controller, the first read buffer back to the free list according to a total read count of the first read buffer.

14. The method of claim 2, wherein in response to determining that the range of logical addresses of a new read command is the same as a range of logical addresses of a first read buffer of the read buffers in the free list, a read hit count of the first read buffer is increased.

15. The method of claim 14, wherein the access frequency value is included in the new read command and corresponds to one or more of infrequent reads or frequent writes; and the method further comprises: transferring the data to the host; and after transferring the data to the host, adding, by the controller, the first read buffer back to a position of the free list, wherein the position corresponds to a group of read buffers each having an access frequency value corresponding to frequent writes and infrequent reads.

16. The method of claim 14, wherein the access frequency value is included in the new read command and corresponds to no frequency information provided or a typical number of reads and writes; and the method further comprises: transferring the data to the host; and after transferring the data to the host, adding, by the controller, the first read buffer back to the free list according to a total read count.

17. The method of claim 14, wherein the access frequency value is included in the new read command and corresponds to frequent reads and infrequent writes; and the method further comprises: transferring the data to the host; and after transferring the data to the host, adding, by the controller, the first read buffer back to the free list according to a total read count.

18. A storage device, comprising: a non-volatile storage; and a controller configured to: receive, from a host, information indicative of a frequency by which data stored in the storage device is accessed; and in response to receiving the information, determine the order by which read buffers of the storage device are allocated for a next read command, wherein each of the read buffers has a corresponding ID, and wherein determining the order includes linking a next one of the read buffers to a previous one of the read buffers using the corresponding ID of the next one of the read buffers.

19. The storage device of claim 18, wherein each of the read buffers stores data corresponding to a range of logical addresses; the information indicative of the frequency by which the data is accessed comprises an access frequency value for the range of logical addresses of each of the read buffers; and the controller is further configured to arrange the read buffers in a free list based, at least in part, on the access frequency value corresponding to each of the read buffers.

20. A non-transitory computer-readable media comprising computer-readable instructions, such that, when executed, causes a processor to:
	receive, from a host, information indicative of a frequency by which data stored in the storage device is accessed; and
	in response to receiving the information, determine the order by which read buffers of the storage device are allocated for a next read command, wherein each of the read buffers has a corresponding ID, and wherein determining the order includes linking a next one of the read buffers to a previous one of the read buffers using the corresponding ID of the next one of the read buffers.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEWY H LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136